UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE:                             Misc. No. 08-0444 (TFH)

 PETITIONERS SEEKING                Civil Action Nos.
 HABEAS CORPUS RELIEF
 IN RELATION TO PRIOR               05-cv-0526, 05-cv-1487, 05-cv-1678, 05-cv-2385, 05-cv-2386,
 DETENTIONS AT                      08-cv-0987, 08-cv-1221, 08-cv-1230, 08-cv-1733
 GUANTANAMO BAY




                                            ORDER

        The Court ORDERS that the cases of petitioners in the above-captioned civil cases

who were previously detained at the United States Naval Base at Guantanamo Bay, Cuba are

transferred from 08-mc-0442 to 08-mc-0444 for coordination and management purposes. The

Merits Judges will continue to retain the cases for all other purposes.

       All future filings shall be captioned to identify the Miscellaneous Number established

solely for the purpose of consolidating the proceedings before the undersigned as well as under

the Civil Action Number originally assigned to the petition. Accordingly, the parties shall

adhere to the above case-caption format for the purpose of filing all documents in these cases,

although the only Civil Action Numbers that will be identified on any given filing will be the

numbers applicable to that particular filing. For example, if the petitioner in Civil Action No.

10-0111 files a document that applies only to his case, the case caption should be formatted as

follows, with the “XXX” representing the initials of the appropriate judge:
 IN RE:
                                    Misc. No. 08-0444 (TFH)
 PETITIONERS SEEKING
 HABEAS CORPUS RELIEF               Civil Action No. 10-0111 (XXX)
 IN RELATION TO PRIOR
 DETENTIONS AT
 GUANTANAMO BAY



If, however, a filing applies to all cases, then it shall be filed as indicated in the caption below,

which lists all applicable Civil Action Numbers as well as the required Miscellaneous Number:

 IN RE:                              Misc. No. 08-0444 (TFH)

 PETITIONERS SEEKING                 Civil Action Nos.
 HABEAS CORPUS
 RELIEF IN RELATION                  02-cv-1130, 04-cv-1135, 04-cv-1144, 04-cv-1194, 04-cv-1227,
 TO PRIOR DETENTIONS                 04-cv-1254, 05-cv-0023, 05-cv-0345, 05-cv-0490, 05-cv-0520,
 AT GUANTANAMO BAY                   05-cv-0526, 05-cv-0584, 05-cv-0586, 05-cv-0640, 05-cv-0665,
                                     05-cv-0714, 05-cv-0723, 05-cv-0764, 05-cv-0765, 05-cv-0878,
                                     05-cv-0833, 05-cv-0887, 05-cv-0888, 05-cv-0891, 05-cv-0998,
                                     05-cv-1001, 05-cv-1009, 05-cv-1124, 05-cv-1237, 05-cv-1242,
                                     05-cv-1243, 05-cv-1246, 05-cv-1311, 05-cv-1487, 05-cv-1493,
                                     05-cv-1505, 05-cv-1509, 05-cv-1635, 05-cv-1667, 05-cv-1678,
                                     05-cv-1714, 05-cv-1779, 05-cv-1806, 05-cv-1864, 05-cv-1894,
                                     05-cv-2029, 05-cv-2104, 05-cv-2197, 05-cv-2216, 05-cv-2336,
                                     05-cv-2367, 05-cv-2369, 05-cv-2384, 05-cv-2385, 05-cv-2386,
                                     05-cv-2452, 05-cv-2458, 05-cv-2466, 05-cv-2479, 06-cv-1675,
                                     06-cv-1677, 06-cv-1678, 06-cv-1679, 06-cv-1683, 06-cv-1687,
                                     06-cv-1763, 06-cv-1768, 06-cv-1769, 08-cv-0864, 08-cv-0987,
                                     08-cv-1104, 08-cv-1185, 08-cv-1221, 08-cv-1223, 08-cv-1628,
                                     08-cv-1733



When filing a document by ECF, enter the Miscellaneous Number, a comma, and then the

applicable Civil Action Number(s) to make sure the document appears in all the relevant case

dockets. There should be no space after the comma and before the Civil Action Number(s)

(i.e., enter the case numbers as, for example, “08mc123,09cv111,09cv1112").


                                                 2
       Notices of appearance need not be refiled under this Miscellaneous Case Number

(08-mc-0444) if such a notice already has been filed in the docket for the corresponding Civil

Action Number. New notices of appearance likewise should be filed exclusively in the docket

for the applicable Civil Action Number. Accordingly, no notices of appearance need be filed

in the docket for this Miscellaneous Case Number.

       SO ORDERED.




October 8, 2009                                                       /s/
                                                             Thomas F. Hogan
                                                        United States District Judge




                                               3